EXHIBIT 10.21

QUANEX BUILDING PRODUCTS CORPORATION

EMPLOYEE

[STOCK-][CASH-]SETTLED

STOCK APPRECIATION RIGHT AGREEMENT

[GRANTEE NAME]

Grantee

 

Date of Grant:    <<                    >>
Total Number of Shares Relating to the SARs Granted:    <<                    >>

Grant Price per Share
(the Grant Price per Share is equal to the last per share sales price of the
common stock of Quanex Building Products Corporation for the Date of Grant and,
if the stock was not traded on the Date of Grant, the first trading day
immediately preceding the Date of Grant, as reported in the New York Stock
Exchange Composite Transactions)

   <<$                     >> Expiration Date:    <<                    >>
General Vesting Schedule:   

[     % exercisable on                    . 0% exercisable prior to
                    .]

 

[      years, with vesting in installments of     % on the anniversary date of
the Date of Grant in each of the      years.]

The following terms and conditions are applicable to a stock appreciation right
(a “SAR”) granted pursuant to the Quanex Building Products Corporation 2008
Omnibus Incentive Plan, as amended (the “Plan”) and are incorporated as part of
this Stock Appreciation Right Agreement setting forth the terms of such SAR
(this “Agreement”).

 

1. GRANT OF STOCK APPRECIATION RIGHT. The Compensation Committee (the
“Committee”) of the Board of Directors of Quanex Building Products Corporation,
a Delaware corporation (the “Company”), subject to the terms and provisions of
the Plan, hereby grants to you, the above-named Grantee, effective as of the
Date of Grant set forth above, a stock appreciation right (“SAR”) that entitles
you to receive, upon exercise hereof, [the number of shares of the Company’s
common stock][cash payment(s) from the Company in an amount] determined by
multiplying the excess of the Fair Market Value of a share of the Company’s
common stock on the date of exercise over the Grant Price per share set forth
above by the number of shares of the Company’s common stock with respect to
which the SAR is exercised[ and dividing the resulting product by the Fair
Market Value of a share of the Company’s common stock on the date of exercise].
Except as otherwise expressly provided herein, the SAR is exercisable in
accordance with the General Vesting Schedule set forth above by giving written
notice to the Company as specified in this Agreement. To the extent not
exercised, any installments shall be cumulative and may be exercised in whole or
in part until the SAR terminates. Notwithstanding anything to the contrary
herein, the SAR may not be exercised after the earlier of the Expiration Date
set forth above (the “Expiration Date”) or the applicable date following your
termination of employment specified in Section 2 of this Agreement.

Employee

[Stock Settled]—[Cash Settled]



--------------------------------------------------------------------------------

2. TERMINATION OF EMPLOYMENT. The following provisions will apply if your
employment with the Company and all Affiliates of the Company (collectively, the
“Company Group”) terminates before the Expiration Date:

2.1 Termination Generally. Except as otherwise expressly provided to the
contrary in this Section 2, (a) all of your rights in the SAR shall terminate
and become null and void on the earlier of the Expiration Date or 90 days after
the date your employment with the Company Group terminates and (b) the SAR shall
not continue to vest after such termination of employment.

2.2 Retirement or Disability. If your employment with the Company Group
terminates due to your Retirement or Disability, then your rights under the SAR
that have not then vested shall vest on the effective date of your Retirement or
termination of employment due to Disability. All of your rights in the SAR shall
terminate and become null and void on the earlier of the Expiration Date or
three (3) years after the date your employment with the Company Group terminates
as a result of Retirement or a Disability. For purposes of this Section 2.2, the
term “Retirement” means the voluntary termination of your employment
relationship with the Company Group on or after the date on which (a) you are
age 65 or (b) you are age 55 and have five years of service with the Company
Group.

2.3 Death. If your employment with the Company Group terminates due to your
death, then your rights under the SAR that have not then vested shall vest on
the date of your death. All rights in the SAR shall terminate and become null
and void on the earlier of the Expiration Date or three (3) years after the date
of your death. After your death, your executors, administrators or any person or
persons to whom your SAR may be transferred by will or by the laws of descent
and distribution, shall have the right, at any time prior to the termination of
the SAR to exercise the SAR.

 

3. EXERCISE. Subject to the terms and provisions of the Plan and this Agreement,
the SAR may be exercised in whole or in part from time to time by the delivery
of timely written notice personally delivered or sent by first class mail or
facsimile transmission to the attention of the General Counsel or Chief
Financial Officer of the Company stating (1) the date you wish to exercise such
SAR, (2) the number of shares of the Company’s common stock with respect to
which the SAR is to be exercised and (3) the [address or account][address] to
which [the shares of the Company’s common stock][any payment], less any
applicable withholding, should be mailed [or transmitted]. Notice under this
paragraph shall be addressed as follows: ATTN: General Counsel and/or Chief
Financial Officer, Quanex Building Products Corporation, 1800 West Loop South,
Suite 1500, Houston, Texas 77027 or 713.439.1016 (if via facsimile
transmission). The Company may provide a delegate to receive such notice or
alternate procedures for complying with the exercise and notice requirements of
this section. The exercise date shall be the later of the date specified in such
notice or the date such notice is actually received by the Company or its
delegate.

 

4. EXTENSION OF EXPIRATION DATE IN CERTAIN CIRCUMSTANCES. If on the last
business day prior to the Expiration Date (a) the exercise of the SAR is
prohibited by applicable law or (b) you are prohibited from trading any Shares
as the result of a Company policy or a “lock-up” agreement between you and the
Company, the Expiration Date shall be extended until the date that is thirty
(30) days following the end of the prohibition instituted by such law, Company
policy, or lock-up agreement. In such event, the term “Expiration Date” as used
in this Agreement shall refer to such extended date.

 

Employee

[Stock Settled]—[Cash Settled]

 

2



--------------------------------------------------------------------------------

5. AUTOMATIC EXERCISE IN CERTAIN CIRCUMSTANCES. If on the Expiration Date (as
may be extended pursuant to Section 4), (a) the fair market value of one share
of Stock exceeds the Grant Price, and (b) you have not exercised the SAR, and
(c) the SAR has not otherwise expired or terminated; then you shall be deemed to
have exercised the SAR as of the Expiration Date. In such event, the Company
will deliver to you the payment value due in connection with exercise of the
SAR, less the number of shares (or cash) required for withholding taxes;
provided, however, that any fractional shares shall be settled in cash.

 

6. TAX WITHHOLDING. To the extent that the receipt of the SAR or this Agreement,
the vesting of the SAR or the exercise of the SAR results in income to you for
federal, state or local income, employment or other tax purposes with respect to
which the Company Group has a withholding obligation, you shall deliver to the
Company at the time of such receipt, vesting or exercise, as the case may be,
such amount of money as the Company Group may require to meet its obligation
under applicable tax laws or regulations, and, if you fail to do so, the Company
Group is authorized to withhold from the [shares][payment] subject to the SAR or
from any cash or stock remuneration then or thereafter payable to you any tax
required to be withheld by reason of such taxable income, sufficient to satisfy
the withholding obligation based on the last per share sales price of the common
stock of the Company for the trading day immediately preceding the date that the
withholding obligation arises, as reported in the New York Stock Exchange
Composite Transactions.

 

7. NONTRANSFERABILITY. Except as specified in this Agreement, the SAR and this
Agreement are not transferable or assignable by you other than by will or the
laws of descent and distribution, and shall be exercisable during your lifetime
only by you. You may transfer the SAR to (a) a member or members of your
immediate family, (b) to a revocable living trust established exclusively for
you or you and your spouse, (c) a trust under which your immediate family
members are the only beneficiaries or (d) a partnership of which your immediate
family members are the only partners. For this purpose, “immediate family” means
your spouse, children, stepchildren, grandchildren, parents, grandparents,
siblings (including half brothers and sisters), and individuals who are family
members by adoption.

The terms applicable to the assigned stock appreciation right(s) shall be the
same as those in effect for the SAR immediately prior to such assignment and
shall be set forth in such documents to be executed by the assignee as the
Committee may deem appropriate. You may also designate one or more persons as
the beneficiary or beneficiaries of the SAR under the Plan, and the SAR shall,
in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon your death while holding the SAR. Such
beneficiary or beneficiaries shall take the transferred stock appreciation
right(s) subject to all the terms and conditions of this Agreement. Except for
the limited transferability provided by the foregoing, outstanding stock
appreciation rights under the Plan shall not be assignable or transferable.

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the SAR. It is your sole
responsibility to seek advice from your own tax advisors concerning those tax
consequences. You are entitled to rely upon only the tax advice of your own tax
advisors.

 

8. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the SAR shall not
affect in any way the right or power of the Company or any company the stock of
which is issued pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

Employee

[Stock Settled]—[Cash Settled]

 

3



--------------------------------------------------------------------------------

9. EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

10. NO RIGHTS AS A STOCKHOLDER. You shall not have any rights as a stockholder
of the Company with respect to any shares of common stock relating to the SAR[
until the date of the issuance of the shares following exercise of the SAR
pursuant to this Agreement and the payment of any required withholding].

 

11. NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between you and the Company or any of its Affiliates
or guarantee the right to remain employed by the Company or any of its
Affiliates for any specified term.

 

12. [SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for the shares of the Company’s common stock issuable under the Plan of an
appropriate legend restricting resale or other transfer of such shares except in
accordance with such Act and all applicable rules thereunder.

 

13. REGISTRATION. The shares of the Company’s common stock that may be issued
under the Plan are registered with the Securities and Exchange Commission under
a Registration Statement on Form S-8.

 

14. SALE OF SECURITIES. The shares of the Company’s common stock that may be
issued under this Agreement may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (a) the Company may refuse to cause the
transfer of the shares of the Company’s common stock issued hereunder to be
registered on the stock register of the Company if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable federal or state securities law and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of such shares.]

 

15. LIMIT OF LIABILITY. Under no circumstances will the Company Group be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

 

16. MISCELLANEOUS. This Agreement and the SAR are awarded pursuant to and are
subject to all of the provisions of the Plan, which are incorporated by
reference herein, including all amendments to the Plan, if any. If there is a
conflict between this Agreement and the Plan provisions, the Plan provisions
will control. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
the Company’s successors and assigns.

 

Employee

[Stock Settled]—[Cash Settled]

 

4



--------------------------------------------------------------------------------

By your acceptance of the SAR, you agree that the SAR is granted under, governed
by and subject to the terms of the Plan and this Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION   [Name and Title of Executing Officer]

 

Employee

[Stock Settled]—[Cash Settled]

 

5